May 22, 2018




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF JAMES ROBERT MUGFORD
                AND LEANNA MARIA MUGFORD

NO. 14-16-00436-CV


                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, James Robert
Mugford, signed March 16, 2016, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore REFORM the
judgment of the court below to reflect appellant, Leanna Maria Mugford, is
permitted to establish the minor child’s primary residence within Calgary, Canada,
and a fifty-mile outward radius.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.